ACCEPTED
                                                                                        06-15-00041-CV
                                                                             SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                   10/8/2015 3:17:36 PM
                                                                                       DEBBIE AUTREY
                                                                                                 CLERK

                           CASE NO. 06-15-0041-CV

                                                                      FILED IN
                                                               6th COURT OF APPEALS
                                IN THE                           TEXARKANA, TEXAS
                        SIXTH COURT OF APPEALS                 10/8/2015 3:17:36 PM
                           TEXARKANA, TEXAS                        DEBBIE AUTREY
                                                                       Clerk




 GEARY H. LEE V. ELIZABETH DEANNE HOLOUBEK, f/k/a ELIZABETH
                         DEANNE LEE



            MOTION FOR EXTENSION OF TIME FOR FILING
                        BRIEF ON APPEAL



                               JOE SHUMATE
                           State Bar No. 18327500
                            107 North Main Street
                                P. O. Box 1915
                        Henderson, Texas 75653-1915
                                (903) 657-1416
                                (903) 655-8211
                     Attorney for Appellant, Geary H. Lee


            MOTION FOR EXTENSION OF TIME FOR FILING
                        BRIEF ON APPEAL

TO THE HONORABLE COURT:

      COMES NOW Geary H. Lee, Appellant in the above-styled and numbered

cause, by and through his attorney of record, and pursuant to Rule 10.5(b)(3) of the
Texas Rules of Appellant Procedure, files this his Motion for Extension of Time for

Filing of a Brief on Appeal, and in support of same would respectfully show unto the

Court as follows:

       1.     The time for filing the Brief on Appeal in this case is the 16th day of

October, 2015. This extension, Appellant’s first motion to extend the time for filing

the Brief on Appeal with the Clerk of this Court, is filed not for delay, but so that

justice may be done.

       2.     Counsel for Appellant has been involved in numerous trials since the

notice of appeal filed herein, the parties attempted to settle the matter after the initial

filing of the appeal, and has had insufficient time and opportunity to prepare the

Appellate Brief herein and therefore would request the Court grant an extension of

the briefing deadline of forty-five (45) days.

       3.     The attached affidavit of Joe Shumate for Appellant herein, is offered in

support of this motion.

       WHEREFORE, Appellants request that:

       1.     The Clerk of this Court give notice of this motion to Appellee, by and

through her attorney of record;

       2.     This Court grant Appellant’s motion;

       3.     This Court extend the time for filing said Brief on Appeal to the 15th day

of November, 2015.

                                            -2-
                                                Respectfully submitted,

                                                LAW OFFICE OF JOE SHUMATE



                                                BY
                                                Joe Shumate
                                                State Bar No. 18327500
                                                107 North Main Street
                                                P. O. Box 1915
                                                Henderson, Texas 75653-1915
                                                (903) 657-1416
                                                (903) 655-8211
                                                Attorney for Appellant


                               Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or
party in accordance with the Texas Rules of Civil Procedure on October 8, 2015.




                                                Joe Shumate




                                          -3-
                                  AFFIDAVIT


STATE OF TEXAS           §
                         §
COUNTY OF RUSK           §

      On this day personally appeared Joe Shumate, who after being by me first duly
sworn, did depose and state that the facts and allegations set out in the above and
foregoing Motion to Extend Time for Filing of Brief on Appeal are within his
personal knowledge and belief and are true and correct.



                                              Joe Shumate



      SUBSCRIBED AND SWORN TO BEFORE ME this the 8th day of October,
2015 by Joe Shumate, to certify which witness my hand and seal of office.




                                              Notary Public, State of Texas




                                        -4-